Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Juan Garza, Jr., Appellant                           Appeal from the Criminal District Court
                                                     No. 2 of Dallas County, Texas (Tr. Ct. No.
No. 06-14-00054-CR           v.                      F-1230953-1).      Memorandum Opinion
                                                     delivered by Justice Moseley, Chief Justice
The State of Texas, Appellee                         Morriss and Justice Carter participating.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to include an
affirmative finding of family violence and the prior felony enhancement. As modified, the
judgment of the trial court is affirmed.
       We note that the appellant, Juan Garza, Jr., has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED OCTOBER 30, 2014
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk